Joint petition for discretionary review pursuant to G.S. 7A-31 allowed 2 March 2000 for the purpose of this Court considering the following specific questions: 1. Whether the Superior Court erred in concluding that only “retirees” and not persons who received lump sum refunds of their contributions to their respective retirement systems are included in the class; 2. Whether the Superior Court erred in concluding that only monthly retirement allowances are qualifying benefits for participation in the Settlement despite the inclusion of lump sum refunds, or the “return of contributions,” in the benefits addressed by the litigation, in both evidence and documents presented throughout this litigation; 3. Whether the Superior Court erred in excluding from the class, without notice, persons who received lump sum refunds, or returns of contribution, after class counsel had treated those persons as included class members and mailed claim *351forms to them. Review shall be limited to the above three questions solely as presented to this Court in the joint petition. Joint motion for expedited briefing schedule and oral argument date is allowed and shall be determined by the Clerk of the Supreme Court.